Title: James Madison to Robert Walsh, 15 February 1831
From: Madison, James
To: Walsh, Robert


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Feby. 15. 1831
                            
                        
                        
                        I have duly recd. yours of the 10th. inst.  The posture of Mr. Jefferson in 1801, was singularly
                            delicate, and I thought the varied expression,  better fitted it, than the text as it stood. I acquiesce however in
                            your view of the case, the rather, as it avoids the awkwardness of a retrospective correction.
                        I shd not certainly under any circumstances distrust your observance of the rule of confidence. It will not
                            be strange, if conjectures as to the authorship of the vindication of Mr. Jefferson should among others, light on me: tho’
                            less for the reason you mention, than from motives to such an undertaking that might be thought appropriate to me.
                        In noticing your friendly offer of the Nat. Gazette for any use I may have for it, I feel it not improper to
                            express my respects for the distinguished ability and the Eclectic attractions by which it is characterized. The occasions
                            on which I have yielded to calls on my pen, have been rare, perhaps not eno’ so; the channels for publication have been
                            determined by the occasions themselves. I ought to hope that these have ceased, recollecting as I do, that after the
                            canonical age of three score & ten (and a few weeks will add another decade to mine) a writer find his arguments
                            whatever they be, answered with an "I wonder how old he is!
                        I congratulate you Sir that it will be so long before you can receive such an answer, however convenient the
                            refuge might be to the opponent With great esteem & cordial salutations
                        
                        
                            
                                J. M.
                            
                        
                    